Citation Nr: 1601520	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for residuals of a left knee sprain with degenerative joint disease (DJD), evaluated as 10 percent disabling prior to September 13, 2008, 20 percent disabling from September 13, 2008 to July 2, 2010, and 10 percent disabling thereafter. 

2. Entitlement to an increased rating for residuals of a left knee sprain with instability, evaluated as noncompensable prior to December 11, 2013, and 10 percent disabling as of December 11, 2013.

3. Entitlement to an extension of an award of a temporary total disability rating due to convalescence under 38 U.S.C. § 4.30, for the period after July 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1972 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decisions issued in February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an extension of an award of a temporary total disability rating due to convalescence under 38 U.S.C. § 4.30, for the period after July 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to September 13, 2008, and beginning on July 2, 2010, the Veteran's residuals of a left knee sprain with DJD is manifested by painful motion, with flexion not limited to less than 30 degrees, and extension not limited to less than 5 degrees, with no additional functional loss due to painful motion, weakness, fatigability or incoordination.

2. For the period from September 13, 2008, to July 2, 2010, the Veteran's residuals of a left knee sprain with DJD is manifested by painful motion, with flexion not limited to less than 30 degrees, and with functional loss of extension to 30 degrees due to painful motion on repetition.

3. For the period prior to September 13, 2008, the Veteran's residuals of a left knee sprain with DJD shows tears in the meniscus, but does not show effusion and locking; for the period beginning on September 13, 2008, the Veteran's left knee shows effusion and locking and meniscus tears.

4. For the period prior to September 13, 2008, and from July 2, 2010, to December 11, 2013, the Veteran's residuals of a left knee sprain with DJD does not demonstrate instability or subluxation.

4. For the period from September 13, 2008, to July 2, 2010, and from December 11, 2013, the Veteran's residuals of a left knee sprain with DJD demonstrates slight instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for limitation of motion of the left knee with DJD for the period prior to September 13, 2008, and for the period from July 2, 2010, have not been met.  (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015). 

2. The criteria for a 40 percent rating for limitation of motion of the left knee with DJD for the period from September 13, 2008, to July 2, 2010, have been met.  (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015). 

3. The criteria for a separate 10 percent rating for symptomatic removal/dislocation of the semilunar cartilage of the left knee are met for the period beginning on September 13, 2008, have been met.  (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20,  4.71a, Diagnostic Codes 5258, 5259 (2015). 

4. The criteria for a separate 10 percent rating, but no higher, for instability of the left knee for the period from September 13, 2008, to July 2, 2010, have been met.  (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2015). 

5. The criteria for a rating greater than 10 percent for instability of the left knee for the period beginning on December 11, 2013, have not been met.  (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in September 2006 and May 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in October 2006, June 2008, September 2008, July2010, December 2013 and July 2014, for his left knee disability, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in July 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) .

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  Malunion of these bones, with marked knee or ankle disability, is rated 30 percent disabling.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum(acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5263.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis and Facts

The Veteran was provided a VA examination in October 2006 for his left knee disability. At the examination he reported no treatment for the left knee, but it was getting progressively worse. He was taking Vicodin and Alleve. He used a cane intermittently, but frequently for walking. There were no constitutional symptoms of arthritis, incapacitating episodes, joint deformity, dislocation, subluxation, inflammation, or effusion. The Veteran reported that the left knee gave way, was unstable, painful, stiff, weak, with locking episodes several times a month, but denied flare-ups. 

On physical examination the Veteran's gait was antalgic, there was evidence of abnormal weight bearing based on callus formation on heels, but no skin breakdown or abnormal shoe pattern wear. Flexion was 0 to 125 degrees with pain at 105 degrees.  In summary, the examiner found that there was no dislocation, effusion, locking, crepitation, clicks, snaps, grinding, instability, patellar or meniscus abnormality, or surgically absent meniscus. The McMurray's test was positive for meniscal tears. X-rays showed mild medial joint narrowing without mention of osteoarthritis, and MRI results showed tears  in the posterior and anterior horn of the meniscus, with ACL and patellar tendon degeneration of the left knee. The examiner diagnosed mild DJD of the left knee with internal derangement/ligament degeneration.  He noted that the Veteran's knee condition would prevent sports, have a severe impact on chores, exercise, and recreation, a moderate impact on shopping and traveling, and no impact on feeding, bathing, dressing, toileting, or grooming. The examiner indicated that the Veteran would have trouble with stairs, dancing, and lifting, and that walking more than 1/2 mile would cause pain, as would standing for more than 1/2 hour or doing yard work for more than 1/2 hour.
 
Private medical records from August to December 2007 show that the Veteran underwent arthroscopy of the left knee with partial medial and lateral meniscectomies with chondroplasty of the patella and medial tibial plateau. In a November 2007 statement, Dr. R.B., stated that the Veteran had chronic severe pain in his knees, could walk 1 mile, and would ultimately require bilateral total knee replacements. 

In June 2008, the Veteran underwent another VA examination. The Veteran reported left knee pain five days a week lasting all day between a level of 3 and 5 with associated stiffness, weakness, swelling and crepitus. He has a feeling of instability, uses a cane daily. His activities of daily living included cleaning, shopping, laundry and doing dishes, with resting in the afternoon due to knee pain. He can't walk more than a mile and has pain with standing more than a 1/2 hour. He has weekly flare-ups that last for several hours. He was unemployed at this time.

On physical examination, the Veteran ambulated with an antalgic gait. His knees were not swollen or tender to palpation. Left knee flexion was to 110 degrees, with a 5 degree loss due to pain after three repetitions. Both knees extended to 0 degrees without pain, with no change on repetition. McMurray's test was positive on the left knee and the drawer test and Lachman's test were negative bilaterally. There was no ligament laxity to valgus or varus stress and the ligaments were considered stable. The examiner diagnosed internal derangement of the left knee including meniscus tear, and DJD. MRI studies showed significant meniscal ligamentous disease.

In September 2008, the Veteran underwent another VA examination. The Veteran reported constant sharp knee pain with throbbing, locking, weakness, stiffness and a dull feeling. His pain is a 3 when he is resting and was a 5 after repetitive use, along with weakness and lack of endurance. His knee and back pain flares upon standing, bending, stooping, lifting, overhead work, kneeling, and walking. Flare-ups can range from mild to severe and can last for days. He uses a cane for ambulation, can walk 10-20 minutes before his pain increases.  

On physical examination, the Veteran was noted to be in mild distress, with an antalgic gait and difficulty sitting and getting up from a chair. He could not squat due to his knees. His knees were tender on rotation, with mild effusion bilaterally, but no swelling. There was no discoloration and no synovial swelling. There was ligament instability and rotatory instability in both knees. Drawer test was negative. Left knee flexion was to 160 degrees, with an additional loss of 20 degrees upon repetition due to pain, fatigue, weakness, lack of endurance and loss of coordination; and left knee extension was to 15 degrees, with an additional loss of 15 degrees upon repetition due to pain, fatigue, weakness, lack of endurance and loss of coordination. The examiner found that the Veteran had excessive DJD in his left knee.

In July 2010, the Veteran was again evaluated in a VA examination for his knees. The Veteran reported increased pain upon standing, bending, kneeling, and walking, relieved by being off his feet and pain medication. Pain was reported as 3-5 out of 10 in severity. The Veteran noted his current symptoms as pain, weakness, stiffness, swelling, instability, fatigability, with flare-ups 3-5 times a week lasting minutes to days involving increased pain and swelling. The Veteran used a cane and occasionally a knee brace.

On physical examination, symptoms of pain and stiffness were noted, but no others. Left knee flexion was 0 to 80 degrees, with pain at 80 degrees and loss of additional 5 degrees of extension and flexion after three repetitions. There was no objective instability of the left knee, and no effusion. The left knee had pain on valgus stress, with negative anterior/posterior drawer's and Lachman's test. McMurray's test was equivocal.

VA treatment records from the Chico CBOC dated from 2012 to 2013 show that the Veteran reported increased knee pain.  On physical examination, he had only slightly reduced range of motion due to pain.  He was taking Tylenol and Vicodin for pain, and was using a cane.  On examination in October 2013, a VA physician noted that the findings and complaints appeared to be out of proportion to the x-
ray findings and physical examination findings.  Range of motion was different sitting on the edge of the table versus supine.  The Veteran needed to have his wife take off his shoes and socks.  He stated that he could reach them, but it was too much pain reaching them, which should not be the case with knee arthritis.

On VA examination in December 2013, the Veteran's left knee flexion was limited to 70 degrees and extension was not limited.  After repetitive testing flexion was limited to 60 degrees and extension was not limited.  There was objective evidence of painful motion.  

On VA examination in July 2014 flexion of the left knee was limited to 130 degrees and extension was not limited.  After repetitive testing flexion was limited to 120 degrees and extension was not limited.  There was objective evidence of painful motion.  There was also slight instability and the Veteran reported frequent episodes of locking and joint pain.

Residuals Left Knee Sprain with DJD

Procedurally, in July 2006, the Veteran filed a claim for an increased evaluation for his service-connected left knee disability, then evaluated as noncompensable. In a November 2006 rating decision, the RO denied his claim. The Veteran perfected an appeal of this decision.  In a July 2008 rating decision, the RO granted an increased rating of 10 percent for residuals left knee sprain with DJD, effective July 5, 2006.  In addition, a temporary 100 percent evaluation was assigned, effective August 7, 2007, to October 1, 2007, based on surgical or other treatment necessitating convalescence.  A 10 percent evaluation was continued from October 1, 2007.  In a January 2011 rating decision, the RO granted a staged increased rating of 20 percent for the service-connected residuals left knee sprain with DJD, effective from September 13, 2008 to July 2, 2010, based on decreased range of motion during this timeframe, a 10 percent evaluation was assigned, effective July 2, 2010, based on reported range of motion beginning on this date.  In a December 2014 rating decision, the RO granted a separate 10 percent rating for instability of the left knee, effective December 11, 2013.  In a January 2015 rating decision, the RO continued the 10 percent rating for residuals left knee sprain with DJD from July 2, 2010.

Evaluation of left knee sprain under Diagnostic Codes (DC) 5003, 5260, 5261.

From July 5, 2006, to September 13, 2008, other than a temporary total rating for surgical convalescence, the Veteran's left knee disability has been assigned a 10 percent rating under Diagnostic Code (DC) 5003 for his residuals of left knee sprain with DJD with painful motion that is not compensable under the rating provisions governing the evaluation of limitation of motion. 38 C.F.R. § 4.71a, DC 5003 (2015). The evidence above shows that the Veteran does not meet the criteria for a higher rating during this period under DC 5003. To warrant a higher rating, his left knee range of motion would have to be compensable, and at no point during this time period does the Veteran's left knee disability demonstrate compensable limitation of motion under DC 5260 or 5261 governing extension and flexion, even considering functional loss due to pain, weakness, and fatigability. 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Beginning on September 13, 2008, to July 2, 2010, the Veteran was assigned a 20 percent evaluation for limited extension to 15 degrees, under DC 5261, based on the findings at the September 2008 VA examination. The Board finds that the rating for this period should be 40 percent, as the examiner noted that his range of motion was 15 degrees extension, with the loss of another 15 degrees upon repetitive motion. Accordingly, after use, due to pain, the Veteran's extension was limited to 30 degrees, which warrants a 40 percent evaluation under the rating schedule. As this rating encompasses functional loss due to pain, weakness and fatigability based on repetitive use, additional compensation under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, is not warranted for this time period. 

As of July 2, 2010, the Veteran's range of motion improved, and as with the first period, there is no evidence of compensable limitation of motion under DCs 5260 or 5261, even considering functional loss due to pain, weakness, or fatigability. In fact, on his 2013 and 2014 examinations, there was no objective evidence of painful motion. 

Furthermore, as there is no evidence during the period on appeal of ankylosis, impairment of the tibia and fibula, or of genu recurvatum of the left knee, a higher or separate ratings under Diagnostic Codes 5256, 5262, or 5263 are not warranted.

Evaluation of the left knee under DCs 5258 and 5259

Under DC 5259, a 20 percent rating is assigned for dislocation of the semilunar (meniscus) cartilage with frequent episodes of locking, effusion, and pain in the joint. Under DC 5258, a 10 percent evaluation is assigned for symptomatic removal of the semilunar cartilage. At the October 2006 examination report, the examiner noted that the Veteran had tears in the meniscus but there were no constitutional symptoms of dislocation or effusion, and no locking was noted on examination. The Veteran did report that the left knee had locking episodes several times a month. Similarly, at the June 2008 examination, there was no evidence of effusion, and the Veteran did not report locking, of the left knee. Accordingly, as the Veteran is already being compensated for his pain in the knee through the evaluation under DC 5003, and there was no evidence of effusion, a separate rating under DC 5258 is not warranted, and in the absence of any evidence of removal of the semilunar cartilage, a separate rating under DC 5259 is not warranted. 

At the September 13, 2008, examination, the examiner noted effusion in the knees, and the Veteran reported locking in his left knee, and the evidence has established tears in the meniscus. However, because pain is already compensated under the Veteran's rating for limitation of motion, a separate 20 percent rating under DC 5258 cannot be assigned as it requires effusion, locking, and pain, and to do so would constitute prohibited pyramiding by compensating the same symptoms twice. Nonetheless, the Board finds that given the symptoms of effusion and locking, a separate 10 percent rating can be assigned by analogy under DC 5259 governing symptomatic removal of the semilunar cartilage. 38 C.F.R. § 4.20 (2015). Thus, for the period beginning on September 13, 2008, such a rating is assigned for the duration of the appeal period. 

Left Knee Instability

The Veteran is in receipt of a separate 10 percent rating for instability of the left knee, under DC 5257 beginning on December 11, 2013.  Based on the evidence, the Board finds that a separate 10 percent rating is warranted under DC 5257 for the period from September 13, 2008, to July 2, 2010, as the September 2008 examiner found objective evidence of instability. A separate rating is not warranted prior to this date given the findings at the October 2006 examination report which notes no subluxation and no instability on objective examination, the same is true for the June 2008 examiner, who noted no instability. Any internal derangement of the left knee during this time was attributed to the Veteran's torn meniscus and not his patella. For the period from July 2, 2010 to December 11, 2013, there is again no objective evidence of instability or subluxation that would support a separate rating.  During the two periods of demonstrated instability, there is no indication that the instability is more than mild, and in fact, the July 2014 noted slight instability of the left knee.  Thus, a rating higher than 10 percent for instability is not warranted for the period from September 13, 2008 to July 2, 2010, or from December 11, 2013 forward. 


	(CONTINUED ON NEXT PAGE)



ORDER

A rating greater than 10 percent for residuals left knee sprain with DJD based on limitation of motion for the period prior to September 13, 2008, and beginning on July 2, 2010, is denied.

A 40 percent rating for residuals left knee sprain with DJD based on limitation of motion for the period from September 13, 2008, to July 2, 2010, is granted.

A separate 10 percent rating for symptomatic semilunar cartilage of the left knee for the period beginning on September 13, 2008, is granted.

A separate rating of 10 percent, but no higher, for instability of the left knee for the period from September 13, 2008, to July 2, 2010, is granted.

A rating greater than 10 percent for instability of the left knee for the period from December 11, 2008, is denied. 


REMAND

In a January 2011 rating decision the RO assigned the Veteran a temporary total rating for convalescence under section 4.30, for recovery after surgery on his back. In March 2011, the Veteran filed a notice of disagreement with this decision seeking an extension of the convalescent period. On June 3, 2013, the RO issued an SOC to the Veteran and provided notice of the SOC to the Veteran this same day. On August 13, 2013, the RO received the Veteran's VA Form 9, with regard to his appeal. The Board notes that hand written on this document is "VAF 9-Too Late." Thus, it appears that the RO determined that the VA 9 was untimely. However, the RO did not inform the Veteran of this determination and give him an opportunity to respond. 

Pursuant to Manlincon v. West, 12 Vet.App. 238, 240-41 (1999), the filing of an NOD initiates review by the Board of an RO decision, and thus, any procedural error by the RO in the processing of the appeal after that point requires a remand to address rather than mere referral. Accordingly, the Board remands this issue so that the RO can issue a decision with notice to the Veteran regarding the RO's determination of the untimeliness of his VA 9, and providing the Veteran an opportunity to respond. The Board makes no finding as to the timeliness of the Veteran's VA 9 at this time.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notification regarding the determination that the VA Form 9 submitted in August 2013 was deemed untimely and inform him of his appellate rights with regard to this determination.  If, and only if, the Veteran perfects an appeal of the issue regarding the timeliness of his August 2013 VA Form 9, should this claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


